Citation Nr: 0500302	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-05 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bladder cancer, to 
include as due to exposure to ionizing radiation and/or 
chemicals.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty in the United States Air 
Force from February 1950 to December 1970 and was discharged 
from the reserves in January 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which, in pertinent part, denied service 
connection for bladder cancer based on exposure to ionizing 
radiation and chemicals during active service.  In September 
2003, the veteran testified before the undersigned at a 
Travel Board hearing held in San Antonio; a copy of the 
transcript has been associated with the record.  At that 
hearing, the veteran submitted additional evidence, along 
with a waiver of initial consideration of the evidence by the 
RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  The VCAA essentially eliminated the requirement that 
a claimant submit evidence of a well-grounded claim.  The 
VCAA also provides a broader VA obligation to obtain relevant 
records and advise a claimant of the status of those efforts 
and what is needed to substantiate a claim.  In light of the 
VCAA, VA revised the provisions of 38 C.F.R. §§ 3.102 and 
3.159.  38 C.F.R. §§ 3.102, 3.159 (2004); see 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001).  These amendments were effective 
November 9, 2000.  

The veteran contends that his bladder cancer was caused by 
exposure to ionizing radiation, chemicals, or a combination 
of these environmental factors in service.

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issue on appeal.  
Consequently, a remand is required to comply with the notice 
and duty to assist provisions contained in the VCAA.  
VAOPGCPREC 7-2004.  In particular, the Board notes that the 
RO has not complied completely with the VCAA notice 
provisions with regard to the veteran's claim.  On remand, 
the RO should provide the claimant with specific information 
concerning what additional information he needs to submit to 
establish service connection on a direct or presumptive 
basis, to include notice of the provisions under 38 C.F.R. 
§ 3.311 (2004) pertaining to other radiation exposure claims 
not based on atmospheric nuclear weapons test participation 
or the occupation of Hiroshima and Nagasaki.

The Board further notes that the duty to assist includes 
obtaining additional information and a medical examination or 
opinion, when necessary for an adequate determination.  In 
denying the claim, the RO reasoned that there was no evidence 
showing that the veteran was exposed to ionizing radiation or 
chemicals during service.  

Service connection for bladder cancer may be awarded due to 
exposure to radiation and/or chemicals during service in one 
of three ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).  First, there 
are specific diseases, which may be presumptively service 
connected if manifest in a radiation-exposed veteran.  38 
U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2004).  
A "radiation-exposed" veteran is one who participated in a 
"radiation-risk activity."  Second, certain listed 
"radiogenic diseases" listed under 38 C.F.R. § 3.311(b)(2) 
(2004), found five years or more after service in an ionizing 
radiation exposed veteran, may also be service-connected if 
the VA Under Secretary for Benefits determines that they are 
related to ionizing radiation exposure, while in service or 
if they are otherwise linked medically to ionizing radiation 
exposure while in service.  Urinary bladder cancer is 
specifically listed as one of the "radiogenic diseases" 
under this regulation, as are all other cancers.  Third, 
service connection for a condition claimed to be due to 
radiation and/or chemical exposure can be established by 
showing that the disease was incurred during, or aggravated 
by, service or as result of some event during service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 C.F.R. § 
3.303 (2004). 

The veteran's service medical records have been associated 
with the file.  VA regulations do not require that service 
connection be established by service medical records, but 
may be established by cognizable evidence from other medical 
and lay sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 
(1992).  The United States Court of Appeals for Veterans 
Claims (Court) has further held that the duty to assist the 
appellant includes advising him/her that, even though 
service records are not available, alternate proof to 
support the claim will be considered.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  The appellant has been afforded 
the opportunity to provide lay or medical evidence, which 
might support his claim.  The record contains various lay 
statements and testimony from the veteran, and available 
post-service treatment records relating to the veteran's 
bladder cancer.  

Service medical records show that the veteran was treated for 
urethritis in October 1955 and March 1957.  DD Forms 214 
reflect that he worked as a nuclear weapons mechanical 
specialist and a nuclear weapons supervisor during service.  
On a January 1960 separation and re-enlistment examination 
report from the Medina Base, Texas, the examiner noted that 
the veteran "worked with radioactive substance the past 3 
years, no excessive exposure to radiation."  A June 1962 
record shows that the veteran was seen for two episodes of 
"red urine" in the last two days; impression was deferred.  
The veteran's retirement examination report includes a 
notation that he worked "with radioactive substance in 
AFSC."  

Private physician and hospital records dated between 1973 and 
1990 document treatment for various problems, including 
papillary transitional cell carcinoma (Grade II) of the 
urinary bladder, which was diagnosed in 1984 (after ongoing 
symptoms of hematuria).  An October 1985 private progress 
note reflects that the doctor discussed the veteran's in-
service exposure to nuclear munitions and some toxic 
chemicals with another physician and other specialists and 
that they emphasized that the veteran should have an annual 
physical examination with routine labwork and that any 
important symptoms should be pursued until explained, given 
the veteran's history.  

VA and Brooke Army Medical Center medical records from 1990 
to 2002 show occasional treatment for bladder-related 
problems, including recurrent tiny bladder tumors.  A 
November 1999 treatment record for pneumonia reflects that 
the veteran had a history of exposure to uranium, toluene, 
and benzene.  

In an October 2002 notice of disagreement, the veteran stated 
that for over sixteen year of his military career, he worked 
as a nuclear weapons technician and had daily contact with 
radioactive materials (such as plutonium, beryllium, uranium, 
etc.) and chemicals (such as trichloroethylene, toluene, zinc 
chromate, etc.).  He did assembly modification, storage, 
transportation, disassembly, destruction, and handling of 
radioactive components.  From July 1955 until April 1961, he 
was stationed at Medina Base, Texas, where civilians doing 
the same type of work and who later developed similar types 
of disabilities/cancers are now receiving compensation.  

At his September 2003 hearing, the veteran reiterated that, 
from 1955 to 1960, he had worked at Medina Air Force Base, 
which is now an annex of Lackland Air Force Base in San 
Antonio, Texas; that there were two plants at the base, one 
for civilians and one for the military, but the same basic 
duties were being performed at both facilities; and that 
civilian employees, who worked at the same installation, were 
currently being compensated by other federal agencies for 
cancers due their exposure to radiation and chemicals.  He 
reported that he was involved with nuclear weapons and that 
his duties included receiving, storing, and maintaining 
weapons systems.  These duties involved taking apart the 
weapons systems, which contained radioactive materials, and 
using toxic chemicals to clean the systems.  The veteran 
testified that he was diagnosed with bladder cancer in 1984.  

The RO requested that the National Personnel Records Center 
(NPRC) and the Air Force verify whether the veteran 
participated in radiation risk activity for the period of 
service from February 1964 to December 1970.  In a March 
2002 response, the NPRC indicated that it did not have any 
DD Form 1141's and referred the RO to the Air Force 
Institute of Environmental Safety and Occupational Health 
Risk Analysis (Institute) at Brooks Air Force Base, Texas.  
In a May 2002 response, the Institute's query of the Air 
Force's Master Radiation Exposure Registry represented the 
external radiation dosimetry history "during the entire 
time the individual was monitored in the [Air Force's] 
Personnel Dosimetry Program."  The attached form (SDRD Form 
1527-2) documented radiation exposure between January 1963 
and February 1965, when the veteran was stationed in Taiwan 
with the Air Force.

A February 2002 handwritten note on a request for information 
in the claims file indicates that there was one DD-1141, 
pertaining to the veteran's radiation exposure, for the 
period from December 1962 to April 1963 and recommends 
waiting for a response to a request for any older DD-1141's.

The regulations provide, however, that in other radiation 
exposure claims not based on atmospheric nuclear weapons 
test participation or the occupation of Hiroshima and 
Nagasaki, a request will be made for any available records 
concerning the veteran's exposure to radiation.  These 
records normally include but may not be limited to the 
veteran's Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, service medical 
records, and other records which may contain information 
pertaining to the veteran's radiation dose in service.  All 
such records are to be forwarded to the Under Secretary of 
Health, who will be responsible for preparation of a does 
estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2004).

Before such a dose estimate is prepared, the Board finds that 
additional information is needed.  First, the RO should 
obtain all available service personnel records that document 
the veteran's assignments and duties during all periods of 
his active service from 1950 through 1970.  These records are 
especially relevant because the veteran contends that he 
developed bladder cancer as a result of in-service radiation 
and chemical exposure due to his military occupational 
specialty of nuclear weapons technician.  

Second, the RO should request all possible radiation and 
chemical exposure information from the NPRC, the service 
department (Air Force), and the U. S. Department of Energy.  
The RO's 2002 requests for radiation dosage information 
described the veteran's active service as having started in 
February 1964, but he actually entered active duty in 
February 1950.  Moreover, the veteran contends that he was 
exposed to radiation and toxic chemicals as a result of the 
storage, transportation, and maintenance of nuclear weapons 
(including the use of toxic chemicals for weapons 
maintenance), while stationed at the Medina Base in Texas 
from 1955 to 1960.  The currently available dosimetry data 
obtained from the Institute shows results only for periods 
during 1963, 1964 and 1965, not from the period at the heart 
of the veteran's claim.  The Board notes that development of 
radiation dosage information for such claims is generally 
discussed in the Veterans Benefits Administration's 
Adjudication Procedure Manual M21-1, Part III,  5.11-5.12 
(Change 130, Nov. 18, 2004) (M21-1).  The guidance in M21-1 
should be helpful in requesting all possible sources of 
radiation dosage information for the veteran.  

At the September 2003 hearing, the veteran and his 
representative referred to the compensation program for 
civilian workers at Medina set up under the Energy Employees 
Occupational Illness Compensation Program Act of 2000.  See 
42 U.S.C.A. §§ 7384 et seq. (West Supp. 2004), Pub. L. 106-
398, Div. C, Title XXXVI, §§ 3601 et seq., 114 Stat. 1654 
(Oct. 30, 2000) (amended by Pub. L. 108-375, Div. C, Title 
XXXI, __ Stat. __ (Oct. 28, 2004)).  In the findings section 
of that law, the United States Congress has noted that 
"[n]uclear weapons production and testing have involved 
unique dangers, including potential catastrophic nuclear 
accidents that private insurance carriers have not covered 
and recurring exposures to radioactive substances and 
beryllium that, even in small amounts, can cause medical 
harm."  42 U.S.C.A. § 7384(a)(1).  As such, the RO should 
consider any relevant information that might be obtained 
regarding the veteran's radiation exposures based on 
information about contractor and U. S. Department of Energy 
employee exposures at the Medina Modification Facility in 
Texas during the period that the veteran was stationed there.

On remand, the RO should seek additional verification of 
exposure to toxic chemicals described by the veteran in his 
statements and testimony, to include asking the veteran for 
corroborating statements from alternative sources (including 
fellow servicemen, civilian employees, or relatives). 

As noted above, the development procedures set forth in 
38 C.F.R. § 3.311(a)(2)(iii) differ from those involving 
atmospheric testing and the occupation of Hiroshima and 
Nagasaki in that the dose estimate is to be provided by the 
Under Secretary for Health rather than the appropriate 
service department.  Cf. 38 C.F.R. § 3.311(a)(2)(i) and (ii) 
(2004).  Consequently, VA must forward the veteran's claims 
folder to the Under Secretary for Health for preparation of a 
probable dose estimate.  

On remand, the RO also should refer the claims file to an 
appropriate specialist for a medical opinion to discuss the 
onset, nature, and etiology of the veteran's bladder cancer.  
The specialist should specifically provide an opinion as to 
the relationship, if any, of the veteran's bladder cancer to 
exposure to radioactive materials or toxic chemicals while in 
service.

Finally, the RO must consider all available "theories" of 
service connection in adjudicating the veteran's claim.  The 
RO appears to have adjudicated the veteran's radiation 
exposure claim only under the principles pertaining to 
"radiation-risk activities" under the provisions of 
38 C.F.R. § 3.309(d).  The RO should consider alternative 
bases for service connection that are beyond the scope of 
"radiation-risk activities" as defined by 38 C.F.R. 
§ 3.309(d)(3)(ii).  As such, the RO must consider the 
veteran's claim under the provisions of 38 C.F.R. § 3.311, 
which pertains to radiogenic diseases based on various 
activities, as described in 38 C.F.R. § 3.311(a)(2)(iii) 
(other exposure claims).  See also Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  On remand, the RO should adjudicate the 
veteran's claim for service connection for bladder cancer 
based on radiation/chemical exposure under all theories for 
service connection, including 38 C.F.R. §§ 3.303 and 3.311.  
If warranted, all necessary referrals (including to the VA's 
Undersecretary for Benefits) should be accomplished.  See 
38 C.F.R. § 3.311(c).

The Board, therefore, remands this case to the RO for 
compliance with 38 C.F.R. § 3.311(a)(2)(iii).  The Board 
notes that the veteran's claim for service connection for 
bladder cancer based on exposure to chemicals during service 
is "inextricably intertwined" with his claim for service 
connection due to exposure to radiation.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following:

1.  The RO must review the entire file 
and ensure for that all notification and 
development necessary to comply with 38 
U.S.C.A. § 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, the RO must inform the 
claimant: (1) of any information and 
evidence not of record that is necessary 
to substantiate the veteran's service-
connection claim for bladder cancer on a 
direct or presumptive basis to include 
exposure chemicals and radiation not 
based on atmospheric nuclear weapons 
test participation or the occupation of 
Hiroshima and Nagasaki under 38 C.F.R. 
§ 3.311(a); (2) of the information and 
evidence that VA will seek to provide; 
(3) of the information and evidence that 
the claimant is expected to provide; and 
(3) request or tell him to provide any 
evidence in his possession that pertains 
to his service-connection claim.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as set forth in the VCAA as 
specifically affecting this appeal.

2.  The RO should contact the National 
Personnel Records Center (NPRC) and the 
service department (Air Force) to obtain 
copies of all available service 
personnel records, showing the veteran's 
assignments and duties during active 
duty from February 1950 through December 
1970.  If records are unavailable, the 
provider should so state.

3.  After completion of 2 above, the RO 
should develop the veteran's service-
connection claim for bladder cancer 
pursuant to the provisions of 38 C.F.R. 
§ 3.311(a)(2)(iii) (2004), beginning 
with contacting the NPRC, Air Force, and 
the U. S. Department of Energy, to 
obtain all possible radiation and 
chemical exposure information for the 
veteran.  The RO should request 
available records for the veteran's 
entire period of active duty (from 
February 1950 through December 1970), 
particularly for the period in the late 
1950s to 1960 when he was stationed at 
Medina Air Force Base, Texas.  See 
Veterans Benefits Administration's 
Adjudication Procedure Manual M21-1, 
Part III,  5.11-5.12 (Change 130, Nov. 
18, 2004) (M21-1).  The RO should also 
attempt to obtain, and consider, any 
relevant information regarding radiation 
exposure for the veteran, based on 
information relating to contractor and 
U. S. Department of Energy employee 
exposures at the Medina Modification 
Facility in Texas during the time the 
veteran was stationed there.

4.  The RO should ask the veteran to 
detail in a statement the names of 
chemicals he was exposed to in service 
and to describe both in-service and any 
post-service chemical exposure.  The RO 
should ask the veteran for corroborating 
statements from alternative sources 
(including fellow servicemen, U. S. 
Department of Energy 
contractors/employees, or relatives).

5.  Following completion of 1, 2, 3, and 
4 above, the RO should forward the 
veteran's service medical and personnel 
records, a copy of the Department of Air 
Force's May 2002 letter, the hearing 
transcript, and any other statements 
submitted by the veteran or information 
received in response to 2, 3 and 4 above, 
to the Under Secretary for Health for 
preparation of a dose estimate of his 
total exposure to ionizing radiation.  
See 38 C.F.R. § 3.311(a)(2)(iii) (2004).

6.  After receipt of the dose estimate 
provided by the Under Secretary for 
Health, the RO should review that dose 
estimate and determine whether any 
additional development of the ionizing 
radiation claim is required under 38 
C.F.R. § 3.311(b) (2004) and complete 
such development.

7.  After completion of the above, the 
RO should refer the veteran's claims 
file to an appropriate specialist for a 
medical opinion.  The specialist should 
review the entire claims file, including 
records leading to the 1984 diagnosis of 
the veteran's bladder cancer and 
accompanying pathological and treatment 
reports, and must indicate in the 
examination report that such review was 
performed.  The examiner should discuss 
the history, onset, and etiology of the 
veteran's bladder cancer and should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder was 
incurred in, caused by, or was 
aggravated (worsened), as the result of 
some incident of active service, to 
include exposure to ionizing radiation 
or toxic chemical exposure.  The 
complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

8.  Thereafter, the RO should determine 
whether the ionizing radiation claim 
requires any further review by the Under 
Secretary for Benefits pursuant to 38 
C.F.R. 
§ 3.311(c).

9.  Upon completion of the above, the RO 
should readjudicate the veteran's claim 
for service connection for bladder 
cancer, to include due to exposure to 
radiation and/or toxic chemicals during 
service.  On remand, the RO should 
consider all available theories of 
service connection, including based on 
principles of direct service connection 
(see Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994)) and on principles of 
presumptive service connection (see 
38 C.F.R. §§ 3.309(d) and 3.311 (2004)).  
If any determination remains unfavorable 
to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The veteran and his representative 
have the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be treated expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously.  See 
The  

Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


